ORDER
The United States Court of Appeals for the Third Circuit having certified to the Supreme Court questions of law pursuant to Rule 2:12A-1, and the Court having determined to accept the questions as certified, and good cause appearing;
It is ORDERED pursuant to Rule 2:12A-6, that the appellant shall file and serve a brief addressing the certified questions within forty-five days after the filing date of this Order, respondent shall file and serve its brief within thirty days thereafter, and appellant shall file and serve its reply brief, if any, within ten days after the filing of respondent’s brief; and it is further
ORDERED that the parties shall file nine copies of a joint appendix containing the portions of the record relevant to the Court’s determination of the questions presented; and it is further
ORDERED that the Clerk of the Court shall set this matter down for oral argument in due course pursuant to Rule 2:ll-l(b).